768 F.2d 1212
In re Andrew S. BLAND and Sonia J. Bland, Debtors.FINANCE ONE, Plaintiff-Appellant,v.Andrew S. BLAND and Sonia J. Bland, Defendants-Appellees.
No. 84-8646.
United States Court of Appeals,Eleventh Circuit.
July 29, 1985.

Richard V. Karlberg, Jr., Atlanta, Ga., for plaintiff-appellant.
Guy W. Gupton, III, Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia, Robert H. Hall, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion May 21, 1985, 11th Cir., 1985, 760 F.2d 1252).
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc without oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.